Citation Nr: 1548318	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-14 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In March 2012 and December 2013, the Board remanded the Veteran's claims for additional development.  

The Veteran submitted additional medical records for review after the case without a waiver of review of by the Agency of Original Jurisdiction (AOJ).  The records reflect treatment for a low back and neck disability.  While the newly submitted medical records have not been considered by the AOJ, these records are cumulative of evidence already considered by the AOJ.  As such, the Veteran is not prejudiced by the Board's adjudication of the issues on appeal.  

The issue of entitlement to a stomach disability being referred has been raised by the record in the May 2008 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed lumbar spine disability is not causally or etiologically related to his military service.

2.  The Veteran's currently diagnosed cervical spine disability is not causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Criteria for service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records are associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Board last remanded the claims to send a copy of an April 2012 letter and the October 2012 supplemental statement of the case to the Veteran's correct address.  This was accomplished in February 2014.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was also provided with a VA examination (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

Historically, the Veteran submitted a claim of entitlement to service connection for back and neck disabilities in May 2006.  The issues were denied in a September 2006 rating decision and this appeal ensued. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A review of the Veteran's service treatment records reflects that the Veteran reported abdominal, left flank, and low back pain.  He was assessed with a urinary tract infection.  The Veteran underwent x-rays of the lumbar spine in October 1993 which were normal.  He was noted to have fallen three days prior and had reported lumbosacral spine pain.  At a physical examination in October 1994, clinical evaluation of the spine was normal.  The Veteran reported recurrent low back pain on a report of medical history form prepared in conjunction with the examination.  The Veteran's January 1997 separation examination revealed a normal clinical evaluation of the spine.  The Veteran denied recurrent low back pain on a report of medical history form prepared in conjunction with the examination.  

At a July 2012 VA examination, the Veteran was assessed with spondylolysis and spondylolisthesis of the lumbosacral spine diagnosed in May 2009.  The Veteran reported that he started having back pain during service and was evaluated and treated with some improvement initially in 1992 and then he had an exacerbation of back in 1993 to 1994.  He noted that x-rays were normal and he still had back pain when he was discharged from service in 1997.  He received post-service treatment beginning in 2003 at which time a magnetic resonance imaging (MRI) was noted to be normal but his pain progressed and he had x-rays in 2008-2009 which were "abnormal" and he received injections.  He denied injury or surgery and indicated daily back pain.  The examiner indicated that imaging studies of the thoracolumbar spine were normal in September 2007 but x-rays performed in May 2009 revealed spondylolysis with minimal retrolisthesis at L5 with respect to S1.  There was no imaging studies reflecting a diagnosis of arthritis.  The examiner opined that the Veteran's low back disability was not caused by or as a result of the Veteran's active duty service.  The examiner indicated the he based his opinion on a review of the Veteran's medical records, medical literature, and clinical experience.  The examiner concluded that there was no objective evidence of the claimed back condition with an onset in service or shortly after discharge from service and thus a nexus could not be made.  

With regard to the cervical spine, the examiner diagnosed residuals of a fusion of the cervical spine diagnosed in September 2007.  The Veteran reported that he woke up with excruciating pain and numbness/heaviness in 2005-2006 and was rushed to the emergency room where an MRI revealed a pinched nerve and bone spurs requiring surgery.  A fusion of the cervical spine was performed at a civilian hospital with complete resolution of the symptoms with some residual tingling off and on of the left pointer and thumb with some restriction of the neck which is stable.  X-rays of the cervical spine obtained in September 2007 revealed status post anterior fusion at C5-7 associated with moderate foraminal encroachment on the left.  The examiner found that the imaging studies revealed degenerative joint disease.  The examiner opined that the Veteran's current neck disability was not caused by or as a result of the Veteran's active duty service.  The examiner based his conclusion on a review of the Veteran's available medical records, medical literature, and clinical experience.  The examiner's rationale for the opinion was that the Veteran's service treatment records did not include any reference to a neck disability during service and the Veteran self-reported the onset of neck pain requiring surgical fusion in 2005-2006.  He concluded that there was no objective evidence of a neck condition during service or shortly thereafter and thus a nexus could not be made.    

Private treatment records from Memorial Hospital and Manor dated in September 2012 reflect that the Veteran underwent a computed tomography (CT) of the cervical spine.  He was noted to have been involved in a motor vehicle accident.  The CT scan revealed that there were no significant degenerative changes and the spinal canal appeared to be patent with no stenosis.  The vertebral bodies, pedicles, and posterior elements were in good alignment with no compression fracture or subluxation and anterior plate and screws were in good alignment at C5-C7. The impression was anterior cervical fusion.  

Private treatment reports from Colquitt Complete Care, LLC, dated in September 2012 reflects that the Veteran was seen for neck and back pain related to a motor vehicle accident earlier that month.  He reported non-radiating discomfort in the lower lumbar spine precipitated by a motor vehicle accident.  He also reported posterior neck pain radiating to the scalp and left shoulder.  Following a physical examination, he was assessed with low back and neck pain following a motor vehicle accident.    

VA treatment records dated in March 2014, April 2014, June 2014, and November 2014 reflect a diagnosis of lumbar spinal stenosis for which the Veteran underwent a lumbar epidural block.  

In this case, service connection for neck and low back disabilities is not warranted. Based on the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that the Veteran had chronic symptoms related to his low back or neck in service or continuous symptoms since service. 

While the service treatment records reflect reports of low back pain during service, x-rays obtained do not reflect a diagnosis of arthritis.  Moreover, post-service treatment records are negative for a diagnosis of arthritis of the lumbar spine.  The service treatment records do not show complaints, findings, or a diagnosis of cervical spine problems during service.  There were no diagnoses of a cervical spine disability or arthritis of the cervical spine in service or within the one year following service.  The first post service complaints of any problem with the cervical spine did not occur until 2005 when the Veteran was diagnosed with a pinched nerve and bone spurs.  Although no records of the surgery were associated with the claims file, various post service treatment records reflect that that Veteran underwent a cervical procedure.  With regard to the lumbar spine, although the Veteran reported back pain in service and after service, the first post-service evidence of a diagnosed lumbar spine disability came in 2009 and as noted, the diagnosis did not include arthritis.  

While the Veteran's statements have generally attempted to link his current cervical and lumbar spine problems to his service, the contemporaneous evidence in the service treatment records do not show a diagnosed lumbar spine disability or complaints of, or a diagnosis of, a cervical spine disability.  In addition, the evidence includes the July 2012 VA examination report at which time the Veteran reported that he was not diagnosed with any lumbar spine disability until 2009 and he did not have any trouble with his neck until 2005.  The July 2005 VA examiner thoroughly reviewed the record and statements of the Veteran and concluded that the Veteran did not have a diagnosed lumbar spine or cervical spine disability during service or for many years thereafter.  

The Board finds that the Veteran did not have continuous symptoms of a lumbar or cervical spine disability since service.  As noted, the first post-service medical evidence of a lumbar spine disability came in 2009 and a cervical spine disability was not shown until 2005 (more than a year after separation).  

While the Veteran has through the course of his appeal voiced some assertions that his lumbar and cervical spine problems are related to service, he acknowledged that no lumbar spine disability was diagnosed during service or for many years thereafter and he has not described experiencing cervical spine problems during service, or for a number of years after service.

As such, the evidence simply does not show a chronic lumbar or cervical spine disability in service or within a year of service, and it does not show a continuity of symptoms since service regarding the claimed lumbar and cervical spine disabilities.  Thus, presumptive service connection is not warranted. 

Service connection may also be proven by establishing a nexus between a current disability and service.

As to the Veteran's belief that his current lumbar and cervical spine disabilities are related to his period of service, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  The Veteran is considered competent to observe symptoms such as pain, but determining a diagnosis for, or cause of, the symptoms requires medical training and expertise.  Likewise, the determination of the etiology of the lumbar and cervical spine disorders is a medically complex determination that requires advanced knowledge of the mechanical systems of the body. Here, the Veteran has not been shown to have the requisite medical qualifications and/or training to address etiology of the lumbar and cervical spine disabilities. 

Nevertheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted any medical evidence specifically indicating that his current lumbar and cervical spine disabilities are related to his period of service.  Nevertheless, in an effort to assist the Veteran in establishing service connection, the Board did obtain VA opinions to investigate the nature of his current lumbar and cervical spine disabilities and the relationship, if any, to his period of service.  The VA examiner's opinions specifically found that the Veteran's current lumbar and cervical spine disabilities were unrelated to his period of service.  The examiner provided specific detail in support of the opinions, including citing to service treatment records, post-service treatment records, and the statements of the Veteran.  The VA examiner was fully aware of the Veteran's past medical history.  Moreover, the opinions have not been questioned or undermined by any other medical opinions.  Thus, the Board finds the opinions to be highly probative and entitled to great weight. 

In sum, the evidence weighs against a finding that the Veteran's lumbar and cervical spine disabilities developed in service or in the one year period following service, or have been continuous since service.  Moreover, the evidence is against a finding that the degenerative joint/disc disease of the cervical spine is related to service on a direct basis. 

As it relates to the statements from the Veteran asserting a nexus between his lumbar and cervical spine disabilities and his service, the Board again acknowledges Jandreau; here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

A VA examiner following a review of the claims folder, which included the Veteran's statements, and a comprehensive examination of the Veteran, concluded that it was less likely than not that his current lumbar and cervical spine disabilities were related to his military service.  The examiner provided detailed rationale for the opinions, and the opinions have not been questioned by any medical evidence of record.  The opinions are therefore found to be highly probative and entitled to great weight.

The weight of the evidence is against a finding that the Veteran's neck and low back disorders were the result of his service, and the Veteran's claims are denied.


ORDER

Service connection for a neck disorder is denied. 

Service connection for a low back disorder is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


